SUMMARY ORDER
Petitioner Mirash Vukel, at the time of his entry into the United States, a citizen of what was then Yugoslavia and an ethnic Albanian, petitions for review of a June 28, 2006 BIA decision that affirmed the December 16, 2004 decision of Immigration Judge Alan Vomacka, denying petitioner’s application for CAT relief and motion to terminate proceedings. In re Mirash Vukel, No. A 18 709 922 (B.I.A. Jun. 23, 2006), affg No. A 18 709 922 (Immig. Ct. N.Y. City Dec. 16, 2004). We assume the parties’ and counsel’s familiarity with the facts and procedural history of this case, and the scope of the issues presented by this petition.
Vukel conceded at oral argument that our recent decision in Maiwand v. Gonzales, 501 F.3d 101, 105-07 (2d Cir.2007), forecloses his argument on appeal that he cannot be removed unless his refugee status is first terminated in accordance with 8 U.S.C. § 1157(c)(4).
With respect to Vukel’s CAT claim, we are without jurisdiction to review the BIA’s decision to the extent that Vukel “essentially disputes the correctness of an IJ’s fact-finding.” Xiao Ji Chen v. Gonzales, 471 F.3d 315, 329 (2d Cir.2006); see also Maiwand, 501 F.3d at 104-05. To the extent that Vukel challenges the IJ’s application of facts to the standard of proof required under the CAT regulations, we find the challenge to be without merit.
As for Vukel’s contention that the IJ erred in shifting the burden of production away from the government, we note that the district court’s order does not explicitly require that the government produce anything, and in any event the record shows that the government did in fact produce documentary evidence of country conditions in this case.
With respect to Vukel’s argument that his hearing violated due process, we are again without jurisdiction to hear his claim to the extent that it, in substance, “quarrels over the correctness of ... factual findings.” Xiao Ji Chen, 471 F.3d at 329. We conclude that Vukel waived any objec*859tion to the two maps the IJ introduced into evidence at the hearing when counsel answered “No” to the question whether he had any objection to their admission. See In re Mirash Vukel, No. A 18 709 922 (Immig. Ct. N.Y. City Dec. 16, 2004), Tr. of Sept. 23, 2003 Hearing at 79. Moreover, Vukel does not challenge the accuracy of the maps. The IJ’s use of the maps was “fundamentally fair, fairness in this context being closely related to the reliability and trustworthiness of the evidence.” Zerrei v. Gonzales, 471 F.3d 342, 346 (2d Cir.2006) (citations and internal quotations omitted).
Finally, Vukel’s contention that the IJ “took on the role as a prosecutor for the INS,” in this case is meritless. The IJ may have played an active role in asking questions to develop the record, but there is no showing of bias or one-sidedness on the part of the I J.
For the foregoing reasons, the petition for review of the order of the Board of Immigration Appeals is hereby DISMISSED in part and DENIED in part.